Appeal of JOPLIN NATIONAL BANK.Joplin Nat'l Bank v. CommissionerDocket No. 888.United States Board of Tax Appeals1 B.T.A. 586; 1925 BTA LEXIS 2882; February 10, 1925, decided Submitted January 28, 1925.  *2882 Mr. A. H. Waite, president of Joplin National Bank, for the taxpayer.  W. Frank Gibbs, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  Before JAMES, STERNHAGEN, and TRAMMELL.  This appeal is submitted on the taxpayer's petition and the Commissioner's answer.  FINDINGS OF FACT.  The taxpayer is a corporation doing businesses in the city of Joplin, Mo. During the year 1920 it made certain contributions to civic organizations as follows: 1.  To the Ozark Playgrounds Association $3202.  To the Thrift Week Campaign303.  To the Sewer Bond Campaign20These contributions the taxpayer seeks to dedubt from its taxable income for the year 1920 as ordinary and necessary business expenses.  DECISION.  The determination of the Commissioner is approved.